     Case 2:19-cv-01788-MCE-KJN Document 53 Filed 04/17/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   AHERN RENTALS, INC.,                            No. 2:19-cv-01788-MCE-KJN
12                     Plaintiff,
13          v.                                       ORDER
14   EQUIPMENTSHARE.COM, INC., et al.,
15                     Defendants.
16

17          Presently before the court is defendant Equipmentshare.com’s1 ex parte application to

18   quash 12 third-party subpoenas. (ECF No. 49). Also pending before the court are defendants’

19   motions for protective orders (ECF Nos. 42, 47), defendant’s motion to stay discovery in this case

20   (ECF No. 44), and plaintiff’s motion to compel, (ECF No. 45.) All of these motions are to be

21   heard on April 30, 2020.2 As set forth below, the court QUASHES the subpoenas at issue,

22   without prejudice for reissuing the subpoenas should the court deny defendant’s motion to stay.

23          Defendant’s present motion seeks to quash subpoenas filed by plaintiff on 12 non-party

24   companies. Plaintiff served the disputed subpoenas on April 7, 2020; and they require documents

25
     1
26    Matthew Allen and Derrick Torres are also defendants in this matter, but they did not join the
     present motion.
27
     2
      These motions have been submitted without argument pursuant to Local Rule 230(g). (ECF No.
28   48.)
                                                  1
     Case 2:19-cv-01788-MCE-KJN Document 53 Filed 04/17/20 Page 2 of 3

 1   to be produced by April 24, 2020—six days before the court is to hear defendant’s motion to stay

 2   discovery in this matter.

 3            While defendants do not have standing under Federal Rule of Civil Procedure 45 to

 4   challenge a subpoena issued to a nonparty absent some claim of personal right or privilege in the

 5   information sought by the subpoena, here, defendant’s motion is also predicated upon Federal

 6   Rule of Civil Procedure 26(c), pursuant to which the court may issue a protective order in

 7   appropriate circumstances. See Washington v. Thurgood Marshall Academy, 230 F.R.D. 18, 22

 8   (D.D.C. 2005) (construing defendant’s motion to quash subpoena served on third parties as a

 9   motion for protective order). “[W]here a defendant lacks standing to seek to quash subpoenas

10   under Fed. R. Civ. P. 45, the Court may nonetheless sua sponte quash improperly issued

11   subpoenas.” Elite Lighting v. DMF, Inc., 2013 WL 12142840, at *3 (C.D. Cal. May 6, 2013)

12   (citing Pike v. Trinity Industries, Inc., 2012 WL 2087171, at *1-*2 (M.D. Fla. June 8, 2012)).

13   Pursuant to Fed R. Civ. P. 26(c) a court may “issue an order to protect a party or person from

14   annoyance, embarrassment, oppression, or undue burden or expense[.]”

15            Here, plaintiff seeks documents from 12 companies to be produced in the middle of a

16   global pandemic 6 days before the court hears defendant’s motion seeking a stay on discovery.

17   Given the current stay-at-home order in the state of California,3 it is likely—if not certain—that

18   these requests would require individuals to violate a state order to comply with federal subpoenas.

19   Beyond this clear predicament, this discovery dispute could be moot, at least temporarily, six

20   days after the 12 companies are directed to respond, when the court hears the pending motion to
21   stay discovery. For these reasons, the court finds that the burden of complying with these

22   subpoenas far outweighs any potential benefit that plaintiff would gain from their compliance,

23   and therefore quashes the 12 subpoenas at issue. After the court rules on the motions pending

24   before it, and if discovery is not stayed, plaintiff may reissue the subpoenas and defendants may

25   file appropriate objections.

26   ////
27

28   3
         Exec. Dep’t, State of California, Executive Order N-33-20 (Mar. 19, 2020),
                                                        2
     Case 2:19-cv-01788-MCE-KJN Document 53 Filed 04/17/20 Page 3 of 3

 1                Accordingly, it is HEREBY ORDERED that:

 2                1. Defendant’s ex parte application is GRANTED as set forth herein;

 3                2. The court grants a protective order QUASHING the twelve (12) subpoenas that are the

 4   subject of defendant’s motion; and

 5                3. Plaintiff must immediately notify each of the 12 non-parties, with a copy to

 6   counsel for defendant, that it has withdrawn the subpoenas pursuant to an order of this

 7   court and that the non-parties do not need to respond to the subpoenas; plaintiff shall also

 8   file notice with the court attesting to the same by April 20, 2020.

 9

10   IT IS SO ORDERED.

11   Dated: April 17, 2020

12

13

14
     1788.ahren
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         3
